Citation Nr: 1451124	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  09-12 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a disability of the bladder as a result of treatment by the VA in 2006. 


REPRESENTATION

Appellant represented by:	Michael Viterna, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and J.A.


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1951 to July 1955. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Veteran appealed, and in May 2011, the Board denied the claim.

The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In June 2012, the Court issued an Order and a Memorandum Decision that vacated the Board's May 2011 decision.  In March 2013, the matter was remanded by the Board for additional development, and is now once again before the Board for consideration.

The Veteran testified before the undersigned at a hearing held in Detroit, Michigan, in March 2010.  A transcript of the hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran underwent VA treatment at the end of March 2006, which resulted in the placement of a Foley catheter.

2.  The Foley catheter was not removed until May 22, 2006.  

3.  The Veteran has additional bladder disability, namely, an atonic neurogenic bladder, first diagnosed after VA treatment in 2006.

4.  While VA may have breached the appropriate standard of care by failing to timely remove the Foley catheter following treatment in 2006; it cannot be said that the Veteran's atonic neurogenic bladder was caused by such failure to treat or that the disability was otherwise the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing treatment, nor was such disability proximately caused by an event not reasonably foreseeable.  

CONCLUSION OF LAW

Compensation for a disorder of the bladder as a result of VA treatment in 2006, under 38 U.S.C.A. § 1151, is not warranted.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.361 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compensation Under 38 U.S.C.A. § 1151

The Veteran seeks benefits under 38 U.S.C.A. § 1151 (West 2002) for a bladder disorder which he asserts was caused by VA health care providers leaving a Foley catheter in place for an unwarrantedly long period of time after treatment in March 2006, and that this failure to remove the catheter in a timely manner resulted in disuse/atrophy of muscles and/or nerves in the bladder.  At his hearing before the undersigned in March 2010, the Veteran essentially testified that he did not have voiding symptoms prior to his March 2006 VA treatment, that his Foley catheter was not removed until June or July of 2006, and that he has now has problems voiding and has had to self-catheterize in order to void his bladder since the Foley catheter was removed.  

During the March 2010 hearing, the Veteran presented testimony from Dr. J.A., who essentially testified to the following: although the Veteran had an enlarged prostate that was two to three times normal size prior to the VA treatment at issue, this was not unusual in 71 year-old man; in the Veteran's case, a post-void residual of 200 cc's was not problematic or indicative of dysfunction.  Since the Veteran was taking Coumadin, it would not be unusual for some blood to be in the urine, and further that it was reasonable to insert a Foley catheter under the circumstances and there was no problem with the placement of it.  Although he would not characterize it as "negligence," Dr. J.A. opined that VA committed an "error in judgment" by leaving the catheter in place for so long that the bladder became neurogenic through disuse; the catheter "just got forgotten" and should have been removed when the Veteran was able to stand up and resume urinating in a normal way.

Under 38 U.S.C.A. § 1151, when a veteran suffers injury or aggravation of an injury as a result of VA hospitalization or medical or surgical treatment, not the result of the veteran's own willful misconduct or failure to follow instructions, and the injury or aggravation results in additional disability, then compensation, including disability compensation, shall be awarded the same manner as if the additional disability or death were service connected.  The law further provided that the proximate cause of the disability must have been (A) the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the treatment or, (B) the disability must be proximately caused by an event not reasonably foreseeable.

VA regulations provide that benefits under 38 U.S.C.A. § 1151(a) for additional disability due to hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program, require actual causation not the result of continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  The additional disability must not have been due to the veteran's failure to follow medical instructions.  38 C.F.R. § 3.361 (2014).

It must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability, and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health-care provider or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's informed consent.  To establish the proximate cause of an additional disability or death, it must be shown that there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination.  Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health-care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health-care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health-care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d) (2014).

A determination of the additional disability includes consideration of pathology prior to, during, and after VA treatment.  To determine whether the veteran has additional disability, VA compares the veteran's condition immediately before the beginning of the treatment upon which the claim is based to the veteran's condition after the treatment has stopped.  38 C.F.R. § 3.361(b).

The Veteran's medical treatment reports indicate a history of BPH (benign prostatic hypertrophy), with complaints of urinary frequency and voiding symptoms, as of at least 1999.  On March 24, 2006, the Veteran was admitted to the Loma Linda VA Medical Center (VAMC) for treatment of right leg edema, with indications of deep vein thrombosis in the right common femoral and proximal superficial femoral veins.  The hospital reports note that the Veteran was about two week's status post-diagnostic cardiac catheterization, and medications included Coumadin.

The Veteran received a thrombin injection, and a March 24th report notes that he "occasionally has trouble initiating stream and feels the stream has the same force as before."  A March 26th CT (computerized tomography) report notes an enlarged prostate, that the superior aspect of the prostate was ill-defined and appeared to extend into the bladder wall, a thickening of the inferior aspect of the bladder wall up to 15mm adjacent to the prostate, and that the bladder was markedly distended to a level above the umbilicus.  On March 28 the Veteran reported obstructed voiding, and his PVR (post-void residual) was measured to be 200 cc's of volume.  He had an enlarged heterogeneous prostate with the bladder distended to above the level of the umbilicus, and a Foley catheter was placed.  Upon discharge, the primary and secondary diagnoses were right femoral pseudo aneurism, BPH, and hypertension.  Follow-up care with urology was indicated to include "foley check."  The Veteran was discharged March 28, 2006.  

In April 2006 urine in the Veteran's Foley bag had been red, but the night before the color was a lot lighter for the first time.  On May 17, 2006 VA progress note states that the Veteran's indwelling catheter was to be removed on Monday (i.e., May 22, 2006).  A June 2006 VA progress note indicates that the Veteran was to start intermittent self-catheterization, and a July 2006 VA progress note indicates that he underwent a cystoscopy and CMG (cystometrogram), with a pre-cystoscopy diagnosis of urinary retention.  In August 2006 bladder decompensation and prostatism were noted.

In September 2007, the Veteran was on CIC (clean intermittent catheterization) three to four times per day, and he was not voiding well on his own.  His active "problem list" included benign hypertrophy of the prostate with urinary obstruction.  Assessments noted retention status post-cardiac catheterization, with deep venous thrombosis ten days later, "told that he had high residual, CIC since," and "BPH/retention."

VA progress notes, dated in September 2008, show that the Veteran reported that he had been told that his bladder was "dead," with retention and possible atonicity since his cardiac catheterization, a current atonic NGB (neurogenic bladder) and worsening constipation, and that he was informed that he would need CIC "forever."

On VA examination in October 2008 the Veteran reported that he had had a Foley catheter placed about one week after VA hospitalization in March 2006.  The physician noted that the Veteran's catheter had been in place from March 2006 until it was removed on May 22, 2006, and that the Veteran has been on intermittent catheterization since that time.  The assessments included atonic neurogenic bladder, benign prostatic hypertrophy, and urinary retention secondary to neurogenic bladder.  The VA examiner's report:

It is my opinion that it is not likely that the Veteran's current bladder problem was caused or aggravated or related to the untimely removal of his catheter during the treatment at the VAMC Loma Linda California.  He does have benign prostate hypertrophy, as evidenced by an enlarged prostate on examination.  It is interesting to note that he had 1800 cc of urinary retention BEFORE he had his indwelling catheter placed.  This almost certainly suggests bladder atony event before the catheter was placed.  He currently has some degree of limitations because of the need for intermittent straight catheterizations.  There are no other explanations in his medical records and on my examination that I can find to account for him developing [a] neurogenic bladder.  He does not have a history of diabetes, neurological problems, or malignancies that could possibly contribute to the development of [his] neurogenic bladder. (emphasis in original).  

In June 2010, the Board requested that a VA urologist conduct a review of the medical evidence of record and furnish an opinion as to whether the Veteran has an additional disability of the bladder as a result of his March 2006 VA treatment, and, if so, whether it is at least as likely as not that the disability was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or whether it is an event not reasonably foreseeable.  See 38 C.F.R. § 20.901(a) (2014).

In a response to the Board's request, an opinion was received from J.C., Chief, Urology Section.  Dr. J.C. stated:

After reviewing the medical records, I feel this patient's disability has a low probability to be related to his VA treatment.  The disability does not appear to be a result of carelessness, negligence, lack of proper skill, error in judgment, or similar fault on the part of the VA.  His disability is related to medical problems he has with his bladder & large prostate; and was a foreseeable even considering his medical co-morbidities.  

In January 2011, the Board requested a supplemental opinion with additional rationale.  The physician was requested to address the question of whether the Veteran has additional disability, and if so, what the additional disability is.  The Board further requested that the physician provide an opinion as to whether the additional disability, if any, was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.  The Board requested that the physician explain the comments in Dr. J.C.'s opinion that there is a "low probability to be related to his VA treatment," and that the disability "does not appear" to be due to fault on behalf of VA.  
  
In a response, Dr. P.N.K., who is not a VA physician, but rather is the Director of the University of Alabama School of Medicine's Urology Residency Program, stated the following:

I have been asked to prepare an addendum to a previously prepared opinion on the above claim.  The claims folder has been reviewed and my opinion is based on this review.  The essential question presented in this case is whether compensation is warranted for an atonic/neurogenic bladder.

As per the medical record, the patient had an indwelling Foley catheter from March 24, 2006 to May 22, 2006.  The presence of the catheter did not cause the patient's bladder decompensation.  Patients typically do not experience long term problems with bladder function even after longer periods of bladder defunctionalization.  Rather, the patient likely had some impairment of bladder function prior to the catheter being placed.  This is supported by the patient's marked bladder distension on a CT scan as well as documentation of significant prostate enlargement and bladder wall thickening.  Also, there are notes documenting a prior history of voiding symptoms in June 1998 (urinary frequency) December 1998 (weak urinary stream) and March 24, 2006 (patient reported obstructive voiding symptoms).  The patient does not have additional disability to the bladder as a result of the treatment delivered in March 2006.  The patient's bladder condition was not caused by carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of the VA in furnishing the treatment.

The essential question presented in this case is whether compensation is warranted for a disability of the bladder, to include an atonic bladder, or neurogenic bladder, under 38 U.S.C.A. § 1151 (West 2002).  Specifically, the issue is whether the Veteran has additional bladder disability that was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the treatment, or, whether the Veteran's bladder disability was proximately caused by an event not reasonably foreseeable.  Id.

In its June 2012 Memorandum Decision, the Court found that the Board had previously failed to discuss the issue of informed consent with regard to whether VA "substantially complied" with the provisions of 38 C.F.R. § 17.32.  That regulation defines informed consent to be:

(c) freely given consent that follows a careful explanation by the practitioner to the patient . . . of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner, who has primary responsibility for the patient or who will perform the particular procedure or provide the treatment, must explain in language understandable to the patient . . . [1] the nature of a proposed procedure or treatment; [2] the expected benefits; [3] reasonably foreseeable associated risks, complications or side effects; [4] reasonable and available alternatives; and [5]
anticipated results if nothing is done. The patient . . . must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.

(d) Documentation of informed consent. (1) The informed consent process must be appropriately documented in the medical record. In addition, signature consent is required for all [surgical procedures].

38 C.F.R. § 17.32( 2014).

Here, there is no document showing specific consent for the placement of the Foley catheter.  There is record, supplied by the Veteran, however, showing consent for the precursor procedure, namely the thrombin injection, which included the Veteran's acknowledgement of being informed of the risks of such procedure.  It also included his consent to the placement of a "medical device in my body."  The Veteran, in his testimony, acknowledges that he consented to the placement of the Foley catheter.  

The Board finds that the claim must be denied.  The evidence shows that in March 2006, the Veteran underwent VA treatment for right leg edema, to include placement to a Foley catheter.  He was noted to have urinary symptoms that included trouble initiating stream, and obstructed voiding.  The findings included an enlarged prostate, and that the bladder was markedly distended to a level above the umbilicus.  Following his hospitalization, he was found to have an atonic/neurogenic bladder.  Dr. P.N.K. has concluded that the Veteran does not have an additional disability of the bladder due to VA treatment, and that his bladder condition was not caused by carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of the VA in furnishing the treatment.  Dr. P.N.K.'s opinion is considered highly probative, as it indicates that it is based on a review of the Veteran's C-file, and as his opinion is accompanied by a sufficiently detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In addition, although the opinion in the October 2008 VA examination report, and Dr. J.C.'s opinion, suffer from certain defects, and have therefore been afforded reduced probative value, the fact remains that both opinions are shown to have been based on a review of the Veteran's C-file, and arrive at the same conclusion as Dr. P.N.K.; namely, that any additional bladder disability incurred during the time period at issue was not related to VA care or treatment.  Of reduced probative value though they may be, these opinions nonetheless are competent evidence against the Veteran's claim and thus carry some weight, particularly when viewed in concert with the opinion of Dr. P.N.K.

In its Memorandum Decision, the Court commented that Dr. P.N.K.'s opinion failed to provide "a reasoned medical explanation" for the conclusions reached and thus was "too opaque" to have probative value.  The Court questioned on what basis Dr. P.N.K. concluded "that the appellant had no additional disability as a result of the VA treatment," and pointed to the fact that the Veteran went from "some level of urinary problems consistent with being 71 years of age with an enlarged prostate" prior to the treatment, to "a totally dysfunctional bladder" following the treatment.  The Court "views this occurrence as an additional disability," and the Board has not found otherwise.  Rather, the question at issue is the cause of such additional disability, and nothing in Dr. P.N.K.'s opinion suggests a medical finding that no additional disability occurred.  Even assuming that Dr. P.N.K.'s opinion alone does is not enough to deny the Veteran's claim, the Board - again - emphasis that when viewed in the context of the multiple concurring opinions of Dr. J.C. and the VA examiner, the Board nonetheless finds that the weight of the evidence is against the claim.  

In summary, to the extent that the Veteran was able to void his bladder without use of a catheter prior to the treatment at issue, and was unable to do so after such treatment, the evidence shows additional disability following VA treatment.  However, such additional disability was not the result of carelessness, negligence, lack of proper skill or error in judgment on the part of VA; nor does the evidence show that he has a bladder disability that was proximately caused by an event not reasonably foreseeable, and, thus, the statutory prerequisites for compensation under 38 U.S.C.A. § 1151 have not been met.  Accordingly, the preponderance of the evidence is against the claim, and compensation for a bladder disability under 38 U.S.C.A. § 1151 is not warranted.  As such, the Board finds no reasonable basis upon which to predicate a grant of the benefits sought on appeal.  

In reaching this decision, the Board has considered the testimony of Dr. J.A.  Although such testimony is competent and probative, the Board finds it to be less probative than the combined weight of the opinions offered by Dr. P.N.K., Dr. J.C. and the VA examiner.  The Board finds Dr. J.A.'s opinion lacks specificity, for example although he asserted that the Veteran's catheter "just got forgotten," and that it should have been removed when the Veteran was able to stand up and resume urinating in a normal way, he does provide any citation to medical evidence to support his conclusion, nor does he indicate at what point in time it became "an error in judgment" not to have removed the Veteran's catheter.  The Board further points out that his testimony was of record at the time of Dr. P.N.K.'s review of the claim, and that Dr. P.N.K. implicitly found it unpersuasive.  Therefore, this evidence is insufficiently probative to outweigh the countervailing competent evidence and warrant a grant of the claim.

With respect to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

To the extent that symptoms associated with voiding of the balder and blood in the urine are capable of lay observation, the Veteran's testimony with regard to such symptoms is competent and probative.  Layno, 6 Vet. App. 465.  However, the Veteran's is not competent to opine on such medically complex matters as the underlying cause of his balder disorder, or presence of negligence in associated care.  Accordingly, his statements regarding matters beyond his lay competence are of no probative value in substantiating the immediate claim.

To reiterate, the central issue on appeal is based on the contention that the Veteran has a bladder disability for which compensation is warranted under 38 U.S.C.A. § 1151.  Having reviewed all evidence of record, include the Veteran's statements in support of his claim, medical treatment records, and opinions provided by competent medical professionals, the Board finds that the weight of evidence indicates that compensation for the Veteran's bladder disorder is not warranted under 38 U.S.C.A. § 1151.

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  A notice letter was sent to the Veteran in June 2008, prior to the initial adjudication of the claim on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Moreover, in a hearing before the undersigned, the undersigned clarified the issue on appeal and identified potentially relevant types of additional evidence that the Veteran may submit in support of the claim.  These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . or all [Social Security Administration] disability records must be sought - only those that are relevant to the veteran's claim").

The Board finds that all known, available, and relevant treatment reports have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA medical records.  The Veteran has been afforded an examination, and medical opinions have been additionally obtained.  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.

Finally, in March 2013 the Board remanded the issue on appeal for additional development, including ordering that the Loma Linda VA Medical Center be requested to produce any and all consent forms signed by the Veteran (or any legal guardian) during the course of his treatment between March and May of 2006.  Such development was completed and both electronic records of the Veteran's consent as well as a copy of the consent form showing his physical signature were provided and associated with the record.  Therefore, the Board finds that the RO substantially complied with the March 2013 remand directive regarding, and the Board has properly proceed with the foregoing decisions.  See Stegall v. West, 11Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


ORDER

The appeal is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


